DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-14 in the reply filed on 6 Jan 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 Jan 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the flexible bags and tooling magnets being on opposite sides “and/or” the same side. The term “and/or” renders this claim unclear. It is unclear what claim features or combinations of features are intended to be included in the scope of the claim. It is unclear how the bags and magnets could possibly be on the same side and the opposite side at the same time. For the purposes of this examination, the term “and/or” will be interpreted as “or,” as this appears to be the broadest reasonable interpretation of the claim. 
Claims 2-14 are rejected as indefinite due to dependency upon rejected claim 1.
Further regarding claims 11 and 12, these claims also use the term “and/or,” and are unclear for similar reasons as described in the rejection of claim 1 above. For the purposes of this examination, “and/or” will be interpreted as “or.”
Regarding claim 5, the claim recites “the workpiece holder is a universal jig for serial use with a variety of workpieces.” It is unclear what structure is being defined in this claim. What makes the holder “universal?” It would seem that any holder that can hold a workpiece would be capable of holding a variety of workpieces by removing a workpiece and subsequently holding a new workpiece. Is this the intended function recited in the claim? For the purposes of this examination, this claim will be interpreted as best can be understood by examiner and is explained in the rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN 104858725, translation provided).
Regarding claim 1, Wang discloses a magnetic-field-guidance system comprising: a workpiece holder (5) configured to be secured to a base (1) and secure a workpiece (9) relative to the base (fig 1); one or more tooling magnets each comprising a finishing tip (7); and one or more flexible bags (42) containing magnetic media (2) disposed on the opposite side or same side of the workpiece relative to the one or more tooling magnets (fig 3, same side) and in collaboration with the tooling magnets, direct a magnetic field which thereby guides an magnetic-abrasive slurry (13) to finish the workpiece using magnetic abrasive finishing ([0022]). 
Regarding claim 5, Wang further discloses the workpiece holder is a universal jig for serial use with a variety of workpieces ([0022], [0011]; as best understood by examiner (see 112b rejection above), the holder 5 is capable of clamping a plurality of workpieces). 
Regarding claims 6-8, Wang further discloses the distance between the workpiece and the flexible bag may be adjusted prior to or during a finishing operation ([0022], through pumping air into the bag 42); a vacuum pump (11) operatively secured to a first bag (42) of the one or more flexible bags, the vacuum pump configured to adjust a volume of the first bag by adding or removing air from an interior of the first bag ([0022]); and a control system ([0024]; “air pressure control”) in communication with the vacuum pump and configured to cause select operation of the vacuum pump to adjust the volume of the first bag ([0024]).
Regarding claims 13 and 14, Wang further discloses an air gap exists between the workpiece and the flexible bag (fig 3; air gap filled with slurry 13 during finishing); wherein a dimension or volume of the air gap is adjustable ([0024] through pumping of air). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Chen et al (US 6436828).
Regarding claim 2, Wang teaches all the elements of claim 1 as described above. Wang does not teach the magnetic media comprises at least one of magnetic linked rings, magnetic unlinked rings, magnetic spheres, magnetic flakes, magnetic powders, short wires, or pins. Chen teaches a magnetic field guidance system including a flexible bag (104) containing magnetic media (118) which comprises magnetic powder (“particles” col 4, lines 45-60). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to further include magnetic particles within the flexible bag of Wang in order to allow control of the distribution of the magnetic field which affects polishing rate as taught by Chen (col 4, lines 50-60).
Claims 3-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Greenslet et al (US 2015/0017882).
Regarding claim 3, Wang teaches all the limitations of claim 1 as described above. Wang further teaches the flexible bag disposed within a cavity (within cavity formed by element 43; fig 3). Wang does not teach the cavity is defined by the workpiece holder comprising a peripheral support. Greenslet teaches a magnetic field guidance system including a workpiece holder comprising a peripheral support (32) defining a cavity with a magnetic material (34) disposed therein ([0028-0029]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a peripheral support as the holder to define the cavity for the flexible bag of Wang, as this arrangement allows for securing the workpiece while concentrating magnetic flux on the workpiece as taught by Greenslet ([0029]). 
Regarding claim 4, Wang, as modified, teaches all the limitations of claim 3 as described above. Wang does not teach the workpiece holder comprising a seat and clamping component. Greenslet further teaches the workpiece holder comprising a seat (42) configured to have the workpiece rest thereon and a clamping component (38) configured to hold the workpiece engaged to the seat ([0028-0029]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a seat and clamping component as the holder in Wang, achieving the predictable result of holding the workpiece while allowing the slurry to reach the edges of the workpiece as taught by Greenslet ([0029]). 
Regarding claim 9, Wang teaches all the limitations of claim 1 as described above. Wang further teaches a cavity (within cavity formed by element 43; fig 3) having a cavity volume and the flexible bag defines a bag volume and shape (shown in fig 3). Wang does not teach the cavity is defined by a peripheral support, the base and workpiece. Greenslet teaches a magnetic field guidance system including a workpiece holder comprising a peripheral support (sides of element 32), a base (bottom of element 32) and workpiece (36) defining a cavity with a cavity volume (fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a peripheral support as the holder along with the base and workpiece to define the cavity for the flexible bag of Wang, as this arrangement allows for securing the workpiece while concentrating magnetic flux on the workpiece as taught by Greenslet ([0029]).
Regarding claims 10-12, Wang, as modified, teaches all the limitations of claim 9 as described above. Wang further teaches the bag volume is less than the cavity volume (as shown in fig 3); wherein the bag shape, volume or position are adjustable ([0024]; through the pump); and wherein the volume or shape of the flexible bag is defined or constrained by the cavity (as shown in fig 3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar magnetic finishing systems are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723